     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 1 of 9


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     VICTOR M. CHAVEZ, Bar #113752
 3   Assistant Federal Defender
     Office of the Federal Defender
 4   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 5   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 6
     Attorney for Defendant
 7   ASHLEY MADDOX
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                   Case No. 1:17-cr-00167-DAD-BAM
12
                      Plaintiff,                  DEFENDANT’S NOTICE OF MOTION AND
13                                                MOTION FOR DISCOVERY;
      vs.                                         MEMORANDUM OF POINTS AND
14                                                AUTHORITIES
      ASHLEY MADDOX,
15                                                Date: January 14, 2019
                     Defendant.                   Time: 1:00 p.m.
16                                                Judge: Hon. Barbara A. McAuliffe
17
18
            PLEASE TAKE NOTICE that on January 14, 2019, at 1:00 p.m., or as soon thereafter as
19
     the matter can be heard in the Courtroom of the Honorable Barbara A. McAuliffe, United States
20
     Magistrate Judge for the Eastern District of California, defendant Ashley Maddox, through her
21
     counsel of record, Assistant Federal Defenders Victor M. Chavez and Megan T. Hopkins, will
22
     bring on for a hearing the following motion to compel discovery.
23
                                               MOTION
24
            Ms. Maddox, by and through her counsel of record, Assistant Federal Defenders Victor
25
     M. Chavez and Megan T. Hopkins, hereby moves this Court to direct the government to produce
26
     discovery of items more fully described in the attached Memorandum of Points and Authorities.
27
            This motion is made pursuant to the Due Process Clause of the United States Constitution
28
     as interpreted in Brady v. Maryland, 373 U.S. 83, 86 (1963), Rule 16 of the Federal Rules of
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 2 of 9


 1   Criminal Procedure, Eastern District of California Local Rule Crim 16-440, California Rule of
 2   Professional Conduct 5-110, and such other statutory and constitutional rules relating to
 3   discovery as may be applicable. This motion is further based upon the attached memorandum of
 4   points and authorities, all files and records in this case, and such evidence and argument as may
 5   be presented at the hearing on this motion.
 6
 7                                                       Respectfully submitted,
 8                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 9
10   Date: November 19, 2018                             /s/ Megan T. Hopkins
                                                         MEGAN T. HOPKINS
11                                                       VICTOR M. CHAVEZ
12                                                       Assistant Federal Defenders
                                                         Attorneys for Defendant
13                                                       ASHLEY MADDOX

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MADDOX – Motion for Discovery
                                                    2
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 3 of 9


 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     BACKGROUND
 3          Ashley Maddox is charged in four counts: 1) Violation of 18 U.S.C. § 2251(a) – sexual
 4   exploitation of children; 2) 18 U.S.C. § 2252(a)(2) – receipt/distribution of child pornography;
 5   3) Violation of 18 U.S.C. § 2251(a)(1) and (2) – sexual exploitation of children and aiding and
 6   abetting; and 4) 18 U.S.C. § 2252(a)(2) – receipt of a visual depiction of a minor engaged in
 7   sexually explicit conduct. Counts one and two involve conduct and events that occurred between
 8   November 5, 2015 and December 30, 2015. Counts three and four involve conduct that occurred
 9   between January 5, 2016 and January 20, 2016.
10          Ms. Maddox came to the attention of federal authorities during the investigation of a
11   Florida defendant named Scott Trader. During a forensic review of a 16 GB Sim Disk Micro SD
12   found in the Trader’s home on June 1, 2017, chats and photos were found, including some child
13   pornography. These items had been created in November of 2015.1 Using Ms. Maddox’s email
14   address, agents were able to locate her in Madera, California.
15          On June 5, 2017, agents executed a search warrant at Ms. Maddox’s home in Madera,
16   California. Several items were seized2, none of which were identified as child porn images in
17   any form. Therefore, so far as the defense can determine the evidence on counts 1 and 2 consists
18   entirely of the materials that were found in the home search of Scott Trader’s residence in
19   Florida. These materials were characterized by the case agent as follows:
20          “HSI Fort Pierce provided 80 files related to MADDOX. A majority of the files contain
            nude images and videos of MADDOX by herself or with an unidentified adult male.
21          There are 35 images and videos containing children, but only 15 of those files contain
            images or videos relating to the sexual exploitation of children. There are also three
22
            images which appear to be screen shots of messages sent between MADDOX and
23          another person.”3

24          The evidence concerning counts 3 and 4 of the Superseding Indictment concerns text
25   messages or chat communications exchanged between Ms. Maddox and Scott Trader in January,
26
27
     1
       Bates 165.
28   2
       Bates 157.
     3
       Bates 162.
     MADDOX – Motion for Discovery
                                                     3
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 4 of 9


 1   2016. However, it is unclear whether the defense has been provided with any relevant child
 2   pornography images corresponding to counts three and four.
 3            The government has provided some reports and videos concerning interviews of alleged
 4   victim #1, a minor female. The interviews were conducted by Kimberly Lenna, HSI Forensic
 5   Interview Specialist, on October 5, 2017, and March 23, 2018. Agent Timothy Kotman was
 6   present for both interviews and consulted with Ms. Lenna during the interviews. During the
 7   course of the interviews alleged victim #1 was shown certain photographs, photospreads, maps,
 8   and images which have not been provided to the defense. Additionally, following these
 9   interviews, the government executed a search warrant in the home of an adult male who is
10   alleged to have molested the alleged minor victim #1 in concert with Ms. Maddox. The defense
11   has not been provided with the affidavit to support the search warrant or reports regarding results
12   of the search, which included a cellebrite extraction and forensic review of the adult male’s cell
13   phone.
14            The defense is requesting additional discovery concerning these allegations in
15   anticipation of any government claim that such evidence may be relevant and admissible in this
16   case.
17   II.      DISOVERY REQUESTED
18            This motion is made pursuant to Rule 16, the Federal Rules of Criminal Procedure,
19   Eastern District of California Local Rule Crim. 16-440, Brady v. Maryland, 373 U.S. 83 (1963),
20   and such other statutory and constitutional rules relating to discovery as may be applicable.
21            The government’s responsibility for providing discovery is generally defined in Rule
22   16(a), Federal Rules of Criminal Procedure. According to the Local Rules for the United States
23   District Court, Eastern District of California, upon request of the defendant, unless otherwise
24   ordered by the court, Fed. R. Crim. Proc., Rule 16(a) discovery shall be provided to the
25   defendant.
26            Ms. Maddox requests, to the extent the items requested have not previously been
27   provided, that the government be required to disclose and/or make available for inspection and
28   copying the following:

     MADDOX – Motion for Discovery
                                                      4
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 5 of 9


 1      1) Any statements, written or oral, made by any alleged minor victim to any law
 2          enforcement officer, government agent, informant, or other third party relevant to this
 3          case that is in the government’s possession, custody or control, the existence of which is
 4          known or may become known to the government by the exercise of due diligence. Fed.
 5          R. Crim. Proc., Rule 16 (a)(1)(E) and (F). This request includes any statement by an
 6          alleged minor victim that is repeated, reported or incorporated in any subsequent oral,
 7          written or recorded statement made and/or prepared by any of the above-listed
 8          individuals. This request also includes any statement, correspondence, or journal entries
 9          presented or made by an alleged minor victim to a parent or guardian, counsellor, or
10          school official that was reported to any law enforcement officer, government agent,
11          informant, or other third party relevant to this case.
12      2) Any reports, memoranda, correspondence, notes, emails, or other written recording
13          relating to an examination or interview of an alleged minor victim relevant to this case
14          that is in the government’s possession, custody or control, the existence of which is
15          known or may become known to the government by the exercise of due diligence. Fed.
16          R. Crim. Proc., Rule 16 (a)(1)(F).
17      3) Reports, recordings and documents of any law enforcement agency involved in this
18          investigation, including all papers, rough notes, documents, data, photographs,
19          videotapes, tape recordings, surveillance recordings, logs and other evidence gathered or
20          produced by these agencies, government agents or other government witnesses. Fed. R.
21          Crim. Proc., Rule 16(a)(1)(E); 18 U.S.C. §§ 2510-2522; 18 U.S.C. §§ 3117; 18 U.S.C. §§
22          3121-3127; Brady v. Maryland, 373 U.S. 83 (1963); United States v. Price, 566 F.3d 900,
23          903 (9th Cir. 2009) (“Under longstanding principles of constitutional due process,
24          information in the possession of the prosecutor and his investigating officers that is
25          helpful to the defendant, including evidence that might tend to impeach a government
26          witness, must be disclosed to the defense prior to trial.”); United States v. Alvarez, 86
27          F.3d 901, 904 (9th Cir. 1996) (an officer’s rough notes must be disclosed pursuant to
28          Brady if they contain material and exculpatory information.). This request includes, but

     MADDOX – Motion for Discovery
                                                      5
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 6 of 9


 1          is not limited to, all reports, rough notes, and audio and video recordings generated by
 2          any and all law enforcement officers identified above;
 3                  a. Specifically, defense is requesting copies of any notes, memoranda, reports,
 4                       documents, photographs, logs or other evidence related to the multiple
 5                       interviews of alleged minor victim #1, including any photographs,
 6                       photospreads, maps, objects or tools used in the course of these interviews and
 7                       referenced in any of the documents listed above.
 8                  b. The defense also specifically requests any of the above which relates to the
 9                       search warrant of the adult male and cellebrite extraction and corresponding
10                       report relating to the adult male’s cell phone.
11      4) Any scientific reports of examinations or tests of any kind that the government has
12          conducted that are material to the preparation of the defense or are intended for use by the
13          government in its case in chief. This request includes without limitation: forensic
14          reviews of phone records or data, expert examinations of digital media or photographs
15          purported to contain visual depictions of a minor engaged in sexually explicit conduct,
16          forensic laboratory requests and examination reports, as well as the results and analysis of
17          any other scientific tests.
18      5) Any video tapes, audio tapes, or still photographs of the activities alleged during the
19          investigation of this case. Fed. R. Crim. Proc., Rule 16 (a)(1)(E).
20      6) Any and all information in whatever form, source or nature, which is favorable to the
21          accused with respect to either guilt or punishment and therefore is discoverable under
22          Brady v. Maryland and its progeny. This request includes, but is not limited to:
23                  a.      Information that tends to exculpate the defendant and all information of a
24                          similar nature that may be or become of benefit to the defendant in
25                          preparing for or presenting the merits of her defense of innocence at trial.
26                  b.      All evidence important and useful for impeachment purposes, including,
27                          but not limited to, all evidence of any promises made, consideration
28                          provided, or any other inducements, by the government in connection with

     MADDOX – Motion for Discovery
                                                       6
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 7 of 9


 1                         this case in exchange for the person’s testimony or other participation in
 2                         this case. See Giglio v. United States, 405 U.S. 150 (1972); see, e.g.,
 3                         United States v. Price, 566 F.3d 900, 907 (9th Cir. 2009); United States v.
 4                         Butler, 567 F.2d 885 (9th Cir. 1978).
 5                 c.      Statements by persons interviewed during the government’s investigation,
 6                         whether written or oral that are favorable to the defendant in that they tend
 7                         to exculpate her or minimize her responsibility. Brady v. Maryland, 373
 8                         U.S. 83 (1963). Such statements include “negative exculpatory”
 9                         statements, i.e., statements of informed witnesses that do not mention the
10                         defendant. Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir. 1978), cert.
11                         denied, 439 U.S. 833 (1978).
12      7) The defendant requests that the government examine the personnel files and any other
13          files within its custody, care or control, or which could be obtained by the government,
14          for all testifying witnesses. The defendant requests that these files be reviewed by the
15          government attorney for evidence of perjurious conduct or other like dishonesty, or any
16          other material relevant to impeachment, or any information that is exculpatory, pursuant
17          to its duty under United States v. Henthorn, 931 F.2d 29 (9th Cir. 1999);        see United
18          States v. Jennings, 960 F.2d 1488, 1492 (9th Cir. 1992).
19      8) The defendant requests advance notice of whether any intended government witness has
20          any conviction record whatsoever, whether federal, state or local and the nature of the
21          offense. Giglio v. United States, 405 U.S. 150 (1972); Price, 566 F.3d at 907. Defense
22          counsel must have access to this information far enough in advance of trial to obtain
23          certified court documents necessary for impeachment.
24      9) The defendant requests a written summary of any testimony that the government intends
25          to use under Rules 702, 703 or 705 of the Federal Rules of Evidence during its case-in-
26          chief at trial, describing in particular the witness’s opinions and the bases for those
27          opinions, as well as the qualifications of the witness to testify pursuant to any of the
28          above listed rules of evidence. Fed. R. Crim. Proc., Rule 16 (a)(1)(G).

     MADDOX – Motion for Discovery
                                                     7
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 8 of 9


 1         10) Pursuant to Rule 404(b), the defense requests notice by the government no later than
 2            January 31, 2019 of its intention to offer evidence of other crimes, wrongs, or bad acts
 3            allegedly committed by Ms. Maddox, and to disclose the facts and circumstances
 4            underlying such evidence.
 5            Additionally, the defendant requests that all non-contraband video and still-image media
 6   currently made available to the defense for viewing only at the Homeland Security Office by
 7   arrangement with the case agent, be copied and provided to the defense for inspection and review
 8   in the defense’s own place of business. The defense has reviewed all media files made available
 9   to date, and has identified only 20 files which contain child pornography and are therefore
10   contraband subject to viewing only by arrangement with the case agent.             None of these
11   contraband files depict alleged minor victim #1. All of the other files contain either chat
12   messages relevant to the case, adult pornography featuring Ms. Maddox, or non-contraband
13   images and video files relevant to the case. Even those images and videos depicting alleged
14   minor victim #1 do not appear to be pornographic in nature and do not meet the legal definition
15   of child pornography, and therefore are not contraband requiring the onerous precautions
16   currently taken by the government.
17            Finally, the defense requests that the Court order the government to complete production
18   of all discovery by January 31, 2019 and to close the discovery period after that date.
19   ///
20   ///
21    ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

     MADDOX – Motion for Discovery
                                                      8
     Case 1:17-cr-00167-DAD-BAM Document 64 Filed 11/19/18 Page 9 of 9


 1   III.   CONCLUSION
 2          For the reasons set forth above, Ms. Maddox moves this Court to direct the government
 3   to produce the items requested above and make those items already produced which are non-
 4   contraband available to the defense in the same manner as all other discovery, by providing a
 5   copy to the defense. Based on Fed. R. Crim. Proc., Rule 16, and on the authority of Brady v.
 6   Maryland, 373 U.S. 83 (1963) these discovery requests should be granted. Such discovery shall
 7   be subject to a continuing duty to disclose as specified in Fed. R. Crim. Proc., Rule 16(c).
 8
                                                          Respectfully submitted,
 9
10                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
11
12   Date: November 19, 2018                              Megan T. Hopkins
                                                          MEGAN T. HOPKINS
13                                                        VICTOR M. CHAVEZ
                                                          Assistant Federal Defenders
14                                                        Attorneys for the Defendant
                                                          ASHLEY MADDOX
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MADDOX – Motion for Discovery
                                                      9
